Citation Nr: 0432225	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-21 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for paroxysmal atrial fibrillation (heart 
condition).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968, and again from October 1973 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for the 
veteran's heart condition, assigning a 10 percent evaluation 
effective February 1, 2000.  The veteran perfected a timely 
appeal of this determination to the Board.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA regional office.  At the 
hearing, the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in adjudicating this appeal.  

As the appeal regarding the evaluation of the veteran's hear 
condition involves an original claim, the Board has framed 
this issue as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

The evaluation of the veteran's heart condition reflects a 
disability picture consistent with paroxysmal atrial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the veteran's heart 
condition have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7; Diagnostic Code 7010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in March 2001 
and February 2004, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim, as well as the 
types of evidence VA would assist him in obtaining.  
Specifically, the March 2001 letter laid out the elements of 
service connection, and the veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  And the February 
2004 letter notified the veteran of the evidence required to 
obtain an increased rating for his condition.  The veteran 
was also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
requested that the veteran send information describing 
additional evidence or the evidence itself to the RO.  While 
the veteran was informed of the evidence required to obtain 
an increased rating for his condition, the Board notes that 
because service connection has since been established for the 
veteran's claim, 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the veteran's claim of entitlement to an initial 
compensable rating for his condition.  VAOPGCPREC 8-2003 
(2003). 

As for the duty to assist, the record consists of the service 
medical records, post-service private and VA medical 
evidence, including VA examination reports, and statements 
submitted by the veteran and his representative in support of 
his claim.  As the veteran has not identified any additional 
evidence and as there is otherwise no outstanding evidence to 
obtain, the Board finds that the duty to assist has been 
fulfilled.  38 U.S.C.A. § 5103A.

Further, in this decision in which a maximum evaluation of 30 
percent is granted for the veteran's disability, the veteran 
is not prejudiced by the Board's review of this claim on the 
basis of the current record.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); 38 C.F.R. § 20.1304(c) (2000).  The 
Board will therefore proceed with the consideration of this 
case.

II.	Entitlement to an initial evaluation in excess of 10 
percent 
for the veteran's heart condition.

Disability ratings are determined by comparing the present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   
The entire history of the disability is reviewed when making 
a disability rating.  38 C.F.R. 4.1.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b).  

Where, as here, the veteran has expressed dissatisfaction 
with the initial rating of his disability, VA must assess the 
level of disability from the date of initial grant of service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Fenderson v. West, 12 Vet. App. at 
126;

The veteran's heart condition is currently rated as 10 
percent disabling under Diagnostic Code 7010.  Under this 
code an evaluation of 10 percent disabling is warranted for 
permanent atrial fibrillation (lone atrial fibrillation), or 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor.  A maximum evaluation of 30 percent 
disabling is warranted under this code for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.  

In this case, the Board finds that the evidence in the record 
supports a finding that the veteran suffers more than four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia.  Specifically, the veteran's 
claims file contains medical records from May 2001, at which 
time he was monitored to determine the frequency and severity 
of his atrial fibrillations.  These records indicate that, 
over a four-day period, the veteran had four incidents of 
atrial flutter and atrial fibrillation.  The record also 
indicates that the veteran suffered numerous incidents of 
shortness of breath and lightheadedness throughout the summer 
of 2001, sometimes up to several times per week, which the 
record indicates are symptoms of atrial fibrillation.  
Similar findings are consistent throughout the record in this 
case beginning in 1998 when the veteran was first diagnosed 
with atrial fibrillation, including numerous findings of 
atrial fibrillation upon examination by ECG or otherwise.

Based on the foregoing, the Board finds that the veteran's 
disability picture more nearly approximates a 30 percent 
evaluation under Diagnostic Code 7010, and that therefore an 
increase to the maximum 30 percent evaluation for the 
veteran's heart condition is warranted.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 30 percent evaluation reflects the 
highest degree of impairment shown since February 1, 2000, 
the effective date of the grant of service connection.  As 
such, the 30 percent evaluation should be effective since 
that time.  Therefore, there is no basis for staged rating in 
the present case

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In addition, there 
is no showing that the veteran's disability has necessitated 
frequent, or indeed any, periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the applicable criteria governing the payment of 
monetary benefits, a 30 percent evaluation for the veteran's 
heart condition is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



